Exploration and Option to Enter
Joint Venture Agreement
North Sleeper Project




     This Exploration and Option to Enter Joint Venture Agreement (“Agreement”)
is made by and between C3 Resources, Inc., a Delaware corporation (“C3”), and
Montezuma Mines Inc., a Nevada corporation (“Montezuma”) on the
_________
day of
________
, 2009 (“Effective Date”).



Recitals




A. C3 leases the S310 unpatented mining claims which are located in Humboldt
County, Nevada, and more particularly described in Exhibit A attached to and by
this reference incorporated in this Agreement.

B. C3 and Montezuma are parties to the letter of intent dated April 7, 2009. The
parties desire to formalize the agreement represented by the letter of intent.
The letter of intent is superseded and replaced by this Agreement.

     Now, therefore, in consideration of their covenants and promises in this
Agreement, C3 and Montezuma agree:

1. Definitions. The following defined terms, wherever used in this Agreement,
shall have the meanings described below:

     1.1 “Agreement Year” means a one year period ending on an anniversary of
the Effective Date.

     1.2 “Area of Interest” means only the lands within one (1) mile from the
exterior boundaries of the unpatented mining claims which constitute the
Property as of the Effective Date. This Section shall apply only to interests
and rights which are in the Area of Interest and to any unpatented mining claims
located by a party to the extent any portion of any such unpatented mining
claims are within the Area of Interest. This Agreement shall not apply to any
fee lands or interests in fee lands or to any unpatented mining claims acquired
by the parties to the extent such fee lands or unpatented mining claims lie
outside of the Area of Interest, nor shall this Agreement apply to the Sleeper
Property itself to the south of the S310 claims.

     1.3 “Expenditures” means all costs incurred on or for the benefit of the
Property for Exploration and Development Work pursuant to this Agreement,
including but not limited to: (a) salaries, wages and costs of benefits, labor
overhead expenses and travel and living expenses for Montezuma's employees
employed directly on or for the benefit of the Property; (b) costs and expenses
of equipment, machinery, materials and supplies; (c) all payments to contractors
for work on or for the benefit of the Property

1

--------------------------------------------------------------------------------

including all reclamation and remediation operations; (d) costs of sampling,
assays, metallurgical testing and analyses and other costs incurred to determine
the quantity and quality of minerals on the Property; (e) costs incurred to
apply for and obtain approvals, consents, licenses, permits and rights-of-way
and other similar rights in connection with activities on the Property; (f)
costs and expenses of performance of annual assessment work and the filing and
recording of proof of performance of annual assessment work, if required to be
performed; (g) costs and expenses of payment of federal annual mining claim
maintenance fees and the filing and recording of proof of payment of federal
annual mining claim maintenance fees; (h) all taxes and assessments levied
against the Property; (i) costs incurred in the examination of and curative
actions taken concerning title to the Property; (j) costs incurred to acquire
new Property in the area governed by this Agreement; (k) a reasonable portion of
the salary of John Hogg which is proportionate to the amount of time he expends
on Exploration and Development Work; and (l) a management fee equal to ten
percent (10%) of Expenditures incurred up to $200,000 of expenditures and then a
management fee equal to five percent (5%) thereafter; (m) all payments to C3 and
CARACOL, other than pursuant to this paragraph (k).

     1.4 “Exploration and Development Work” means all activities directed toward
ascertaining the existence, location, quantity, quality, or commercial value of
deposits of minerals on the Property.

     1.5 “C3” means C³ Resources, Inc., a Delaware corporation, and its
successors and assigns.

     1.6 “Montezuma” means Montezuma Mines Inc., a Nevada corporation, and its
successors and assigns.

     1.7 “Property” means the unpatented mining claims (including all
appurtenances) described in Exhibit A, or on any exhibit or schedule which is
part of Exhibit A, and all other easements, licenses, mineral interests,
rights-of-way, surface use rights and interests in real property which are
acquired and held subject to this Agreement, including any of the same acquired
in the Area of Interest in accordance with Section 1.2.

2. C3’s Representations and Warranties. C3 makes the following covenants,
representations and warranties all of which shall survive termination of this
Agreement and Montezuma’s exercise of its option to enter Operating Agreement in
accordance with Section 8:

     2.1 C3 represents that it is in possession of the Property, and C3 has
delivered to Montezuma all information concerning title to the Property in C3’s
possession or control.

     2.2 With respect to the unpatented mining claims included in the Property,
except as provided in Exhibit A and subject to the paramount title of the United
States, C3 represents as follows: (a) the unpatented mining claims were, to the
best of its knowledge, properly laid out and monumented; (b) location notices
and certificates were,

2

--------------------------------------------------------------------------------

to the best of its knowledge, properly recorded and filed with appropriate
governmental agencies; (c) if required to have been performed under applicable
law, the work believed in good faith by C3 to comply with the annual assessment
work requirements under applicable federal laws and regulations has been
performed; (d) all affidavits of annual assessment work, notices of intent and
other filings required to maintain the claims in good standing have been, to the
best of its knowledge, properly and timely recorded or filed with appropriate
governmental agencies; (e) the claims are free and clear of defects, liens and
encumbrances arising from the actions of C3 and, to the best of its knowledge,
free and clear of defects, liens and encumbrances arising from the actions of
third parties; (f) the Federal annual mining claim maintenance and rental fees
necessary to assure the uninterrupted and continued validity of unpatented
mining claims until September 1, 2009, have been paid timely to the Bureau of
Land Management; (g) all assessment work, notices of intent, fees and filings
required by the laws of the State of Nevada have been, to the best of its
knowledge, timely and properly paid or made to hold the unpatented mining claims
through September 1, 2009; and (h) C3 has no knowledge of conflicting mining
claims. Nothing in this Section 2.2, however, shall be deemed to be a
representation or a warranty that any of the unpatented mining claims contains a
discovery of minerals.

     2.3 Except as described in Exhibit A, C3 represents that with respect to
the Property there are no pending or, to its knowledge, threatened actions,
administrative investigations, suits, claims or proceedings.

     2.4 C3 has made available for inspection by Montezuma all geologic,
engineering and other data in its possession pertaining to the Property. C3
makes no representation concerning the accuracy of any such information or with
respect to the nature, quality, extent or any other characteristic of the
mineral resources, if any, located on the Property.

     2.5 C3 represents and warrants that it is a corporation duly incorporated
and in good standing in its jurisdiction of incorporation and that it is
qualified to do business and is in good standing in the states where necessary
in order to carry out the purposes of this Agreement.

     2.6 C3 represents and warrants that it: (a) has the capacity to enter into
and to perform this Agreement and all corporate and other actions required to
authorize C3 to enter into and perform this Agreement have been properly taken;
(b) will not breach any other agreement or arrangement by entering into or
performing this Agreement; and (c) has properly executed this Agreement and that
this Agreement is C3’s valid and binding legal obligation enforceable in
accordance with its terms.

     2.7 C3 represents and warrants that it is not on the Specially Designated
National & Blocked Persons List of the Office of Foreign Assets Control of the
United States Treasury Department and is not otherwise blocked or banned by any
foreign assets office rule or any other law or regulation, including the USA
Patriot Act or Executive Order 13224.

3

--------------------------------------------------------------------------------

3. Montezuma’s Representations and Warranties. Montezuma makes the following
covenants, representations and warranties all of which shall survive termination
of this Agreement and Montezuma’s exercise of its option to enter Operating
Agreement in accordance with Section 8:

     3.1 Montezuma represents and warrants that it is a corporation duly
incorporated and in good standing in its jurisdiction of incorporation and that
it is qualified to do business and is in good standing in the states where
necessary in order to carry out the purposes of this Agreement.

     3.2 Montezuma represents and warrants that it: (a) has the capacity to
enter into and to perform this Agreement and all corporate and other actions
required to authorize Montezuma to enter into and perform this Agreement have
been properly taken; (b) will not breach any other agreement or arrangement by
entering into or performing this Agreement; and (c) has properly executed this
Agreement and that this Agreement is Montezuma’s valid and binding legal
obligation enforceable in accordance with its terms.

     3.3 Montezuma represents and warrants that it is not on the Specially
Designated National & Blocked Persons List of the Office of Foreign Assets
Control of the United States Treasury Department and is not otherwise blocked or
banned by any foreign assets office rule or any other law or regulation,
including the USA Patriot Act or Executive Order 13224.

4. Grant of Exploration Right and Possession. C3 gives and grants to Montezuma
during the term of this Agreement the right to prospect and explore for minerals
on the Property, subject to the terms of this Agreement. The foregoing grant
from C3 to Montezuma shall be exclusive to the extent C3 has the contractual or
legal authority to grant such an exclusive right. To the extent that C3 has
surface, access and water rights relating to the Property and to the extent
permitted by law, C3 grants such rights to Montezuma. Subject to the terms of
this Agreement, during the term of this Agreement Montezuma shall have the
exclusive right to enter at any and all times upon the Property to undertake any
and all types of mineral exploration and development work.

5. Term and Initial Payment. The term of this Agreement shall begin on the
Effective Date and shall continue to and until the sixth anniversary of the
Effective Date, unless sooner accelerated, terminated or extended as provided in
this Agreement. Montezuma shall pay C3 $15,000 upon signing.

6.      Montezuma’s Exploration and Development Work. Subject to Montezuma’s
rights to (a) accelerate performance of its obligations under this Section; (b)
terminate this Agreement as  

provided in Section 14; and (c) extend the time for performance of its
obligations as provided in Section 16, Montezuma agrees to incur Expenditures
for Exploration and Development Work in accordance with the following schedule:

4

--------------------------------------------------------------------------------

Agreement Year    Annual Amount    Cumulative Amount    First Agreement Year   
                   $    50,000    $ 50,000  Second Agreement Year               
     $    300,000    $350,000  Third Agreement Year                     $   
400,000    $750,000  Fourth Agreement Year                     $    600,000   
$1,350,000  Fifth Agreement Year    $650,000    $2,000,000  Sixth Agreement
Year    $1,000,000    $3,000,000 


     Montezuma’s obligation for Expenditures for Exploration and Development
Work on or before the first anniversary of the Effective Date is a firm
commitment and unconditional and includes Montezuma’s obligation to pay the
Federal annual mining claim maintenance fees for the unpatented mining claims
which comprise the Property for the annual assessment year from September 1,
2009, to September 1, 2010.

     Expenditures incurred by Montezuma during any annual period in excess of
the prescribed Expenditures for the annual period shall be credited in
Montezuma’s favor against subsequent Expenditure obligations. If during the
first year of this Agreement Montezuma does not incur Expenditures in the amount
of Fifty Thousand Dollars ($50,000), Montezuma, shall pay to C3 an amount equal
to the difference between Fifty Thousand Dollars ($50,000) and the Expenditures
actually incurred by Montezuma during the first year of this Agreement. If a
shortfall of exploration expenditures occurs in any contract year, Montezuma
shall pay the amount of the shortfall to C3 to continue the contract into the
next year. Montezuma shall provide to C3 not less frequently than annually a
description of the Expenditures made by Montezuma, and C3 shall have the right,
during business hours and on reasonable advance notice to Montezuma, to audit at
its own expense and inspect Montezuma’s records relating to such Expenditures.

     If Montezuma elects to continue this Agreement in effect, then not less
than thirty (30) days before each anniversary date of the Effective Date,
Montezuma shall deliver to C3 a work plan and budget describing Montezuma’s
proposed Exploration and Development Work Expenditures for the next Agreement
Year. Subject to C3’s right to advise Montezuma and to comment on Montezuma’s
plans for operations on the Property, Montezuma shall have sole discretion to
determine the extent of its work on the Property and the time or times for
beginning, continuing or resuming operations. All activities carried out by
Montezuma under this Agreement shall conform in all respects to the laws and
regulations of the United States and the State of Nevada.

     Montezuma shall honor any other commitments in C3’s lease of the S310
claims with CARACOL during the period of this lease.

7. Conduct of Work. The party responsible for conduct of Exploration and
Development Work under this Agreement, shall conduct such Exploration and
Development Work in accordance with all applicable federal, state and local
laws, regulations and ordinances, including such laws, regulations and
ordinances intended to protect or preserve the environment and to

5

--------------------------------------------------------------------------------

provide for reclamation of surface disturbances resulting from the parties’
operations under this Agreement.

8.      Montezuma’s Option to Enter Mining Joint Venture.     8.1 Initial
Option. In consideration of Montezuma’s performance of its initial  

Exploration and Development Work Expenditure obligations under Section 6, C3
grants to Montezuma, and Montezuma shall have, the option and right, exercisable
in Montezuma’s sole and exclusive discretion, to earn and vest an undivided
fifty-five percent (55%) interest in the Property and to form a joint venture
(the “Joint Venture”) for the management and ownership of the Property. When
Montezuma has completed its initial Exploration and Development Work obligation
under Section 6, Montezuma shall be deemed to have exercised its right to enter
into the Joint Venture with C3 on the Property, unless Montezuma informs C3 that
Montezuma has elected to not exercise its option and right to enter into the
Joint Venture. Montezuma shall deliver notice to C3 of Montezuma’s completion of
its initial Exploration and Development Work Expenditure obligations within
sixty (60) days after such completion. At any time during the term of this
Agreement, Montezuma shall have the right to accelerate performance of its
Exploration and Development Work obligations.

     8.1.1 C3’s initial participating interest in the Joint Venture shall be
forty-five percent (45%) and Montezuma’s initial participating interest in the
Joint Venture shall be fifty-five percent (55%).

     8.1.2 Montezuma’s initial contribution to the Joint Venture shall be valued
at Three Million Dollars ($3,000,000). C3’s initial contribution to the Joint
Venture shall be valued at Two Million Four Hundred Fifty-Four Thousand Five
Hundred Forty-Five Dollars ($2,454,545).

     8.2 Montezuma’s Option to Acquire Additional Participating Interest. At any
time within ninety (90) days following Montezuma’s performance of its
Exploration and Development Work Expenditure obligations under Section 6,
Montezuma shall have the option and right to elect to increase its participating
interest in the Joint Venture by an additional ten percent (10%) to a total of
sixty-five percent (65%) by agreeing to prepare and bear the costs of
preparation of a feasibility report for the Property (the “Additional
Contribution”). If Montezuma does not timely deliver notice of its exercise of
the foregoing option, Montezuma’s option shall terminate. The feasibility report
must be based on sound geological and engineering principles and mine operating
criteria generally acceptable under United States mining industry practices and
standards for projects in similar operating environments and in a form
acceptable to commercial lending institutions for the purpose of financing mine
construction.

     During its performance of the Additional Contribution, Montezuma shall
incur not less than Five Hundred Thousand Dollars ($500,000) in Exploration and
Development Work Expenditures during each Agreement Year and Montezuma shall
bear all costs of maintaining the Property.

     If after Montezuma’s performance of its initial Exploration and Development
Work Expenditure under Section 6 and before Montezuma exercises the option and
right described in this Section C3 contributes to Exploration and Development
Work Expenditures, Montezuma

6

--------------------------------------------------------------------------------

shall within five (5) business days following its election to exercise the
option and right, reimburse C3 for its contributions.

     If Montezuma elects to increase its interest in the Joint Venture to
sixty-five percent (65%) and performs its Additional Contribution, for purposes
of calculating dilution, Montezuma’s initial contribution shall be the sum of
Three Million Dollars ($3,000,000) plus the cost of preparation of the
feasibility report. In such case, C3 s initial contribution shall be deemed to
be the amount equal to Montezuma’s initial contribution, as determined in
accordance with the forgoing sentence, multiplied by 35/65. If Montezuma does
not complete the Additional Contribution on or before four (4) years after
Montezuma’s delivery of notice of its election to increase its participating
interest Montezuma’s right to increase its participating interest shall
terminate, its participating interest shall remain fifty-five percent (55%) and
its initial contribution to the Joint Venture shall be valued at Three Million
Dollars ($3,000,000) and C3’s initial contribution to the Joint Venture shall be
valued at Two Million Four Hundred Fifty-Four Thousand Five Hundred Forty-Five
Dollars ($2,454,545).

     8.3 C3’s Option to Acquire Additional Participating Interest. If Montezuma
does not elect, or elects and fails, to increase its participating interest, in
accordance with Section 8.2, C3 shall have the option and right to elect within
90 days therefrom to increase its participating interest by ten percent (10%) to
a total of fifty-five percent (55%) by agreeing to prepare and bear the cost of
a feasibility report for the Property under the terms applicable to Montezuma’s
option to increase its participating interest in accordance with Section 8.2. If
C3 does not timely deliver notice of its exercise of its option, C3’s option
shall terminate.

     If C3 elects to earn an additional ten percent (10%) participating
interest, C3 must complete the feasibility report within four (4) years
following the date of delivery of its election to increase its participating
interest. If C3 completes the report its initial contribution, for purposes of
calculating dilution, shall be the sum of Two Million Four Hundred Fifty-Four
Thousand Five Hundred Forty-Five Dollars ($2,454,545) plus the cost of
preparation of the feasibility report. In such case, Montezuma’s initial
contribution shall be deemed to be the amount equal to C3’s initial
contribution, as determined in accordance with the forgoing sentence, multiplied
by 45/55.

     If C3 does not complete the feasibility report within four (4) years after
its delivery of notice of its election to increase its participating interest,
C3’s right to increase its participating interest shall terminate and the
parties’ participating interests shall remain Montezuma fifty-five percent (55%)
and C3 forty-five percent (45%). In such event, Montezuma’s initial contribution
shall be valued at Three Million Dollars ($3,000,000) and C3’s initial
contribution shall be valued at Two Million Four Hundred Fifty-Four Thousand
Five Hundred Forty-Five Dollars ($2,454,545).

     8.4 Montezuma’s Option to Acquire Additional Participating Interest Under
Operating Agreement. If Montezuma does not elect to increase its participating
interest by an additional ten percent (10%) as provided in Section 8.2, and if
C3 does not elect to increase its participating interest by an additional ten
percent (10%) as provided in Section 8.3, the parties shall form the Joint
Venture and shall execute and deliver the agreement for the formation and
operation of the Joint Venture (the “Operating Agreement”).

7

--------------------------------------------------------------------------------

     During the first three (3) years following the effective date of the
Operating Agreement, Montezuma shall have the option and right to elect to
increase its participating interest by an additional ten percent (10%) to a
total of sixty-five percent (65%) by agreeing to prepare and bear the cost of
preparation of a feasibility report for the Property. If Montezuma exercises its
option, it must complete the feasibility report within two (2) years from the
date of delivery of notice of its election. If during the two (2) year period
Montezuma proposes an annual work plan and budget of less than Five Hundred
Thousand Dollars ($500,000) for Exploration and Development Work Expenditures,
C3 may notify Montezuma that it proposes a budget greater than Five Hundred
Thousand Dollars ($500,000) for the work plan and budget year. If C3 delivers
such notice and Montezuma does not within thirty (30) days following receipt of
such notice agree to increase the annual budget to equal or exceed the budget
proposed by it, C3 may elect to become the operator at which time it shall have
the right to elect during the next three (3) years of the term of the Operating
Agreement to acquire an additional ten percent (10%) participating interest by
agreeing to prepare and bear the costs of preparation of a feasibility report
for the Property. In such case, C3 must complete the feasibility report within
two (2) years from the date on which it delivers notice of its election. The
terms of the Section 8.2 in respect of Montezuma’s acquisition of an additional
participating interest and Section 8.3 in respect of C3’s acquisition of an
additional participating interest shall apply concerning preparation of the
feasibility report. The parties’ participating interests and initial
contributions shall be adjusted to reflect their contributions made during the
periods governed by this Section.

     8.5 Acquisition of Additional Participating Interest by Providing
Development Funding. If after completion of the feasibility report the Joint
Venture decides to develop a mine on the Property, the party then designated as
the manager and operator of the Joint Venture (the “Operator”) may elect to
advance to the Joint Venture or otherwise provide financing for the cost of
development of the mine, including the non-operator’s proportionate share of
such costs, which shall include all costs necessary to develop the mine and
related processing facilities including adequate working capital during the
startup of mining operations (the “Development Funding”). The Operator shall
notify the non-operator of the Operator’s election within sixty (60) days after
the Joint Venture approves the mine development plan. If the Operator does not
timely notify the non-operator of its election, the Operator shall be deemed to
have elected to not provide Development Funding and its option to acquire an
additional participating interest in accordance with this Section shall
terminate. If the Operator timely notifies the non-operator that it elects to
provide Development Funding, the Operator’s participating interest shall be
increased by five percent (5%) on completion of the Operator’s provision of the
Development Funding. If the Operator increases its participating interest in the
Joint Venture in accordance with this Section, for purposes of calculating
dilution, the Operator’s contribution to the Joint Venture shall be the sum of
its initial contribution, its Additional Contribution under Section 8.2 or
Section 8.3 or Section 8.4, as and if applicable, and its other actual
contributions to the Joint Venture. In such event, the non-operator’s
contribution shall be adjusted accordingly to reflect its proportionate share of
the parties’ contributions.

     8.6 Dilution for Non-Participation. The Operating Agreement shall provide
that a party’s participating interest shall be subject to proportionate dilution
if such party elects not to contribute fully to a work plan and budget approved
by the Joint Venture such that at any time a

8

--------------------------------------------------------------------------------

party’s interest shall be equal to that percentage determined by dividing its
actual and deemed contributions to the Joint Venture by the actual and deemed
contributions of both parties to the Joint Venture. If at any time a party's
participating interest is diluted to a level below ten percent (10%), such
diluted party shall be deemed to have withdrawn from the Joint Venture and the
diluted party's participating interest shall be deemed to have accrued
automatically to the non-diluted party in the manner prescribed in the Operating
Agreement. The diluting party shall be entitled to and the Joint Venture shall
grant to the diluting party a mineral production royalty equal to two percent
(2.0%) of the net smelter returns from the production of minerals from the
Property, of which one percent (1%) may be bought down for US$1,000,000 at any
time prior to the commencement of commercial production, provided, however, that
if there are more than two (2) members of the Joint Venture and two (2) or more
of the members are diluted parties, the aggregate mineral production royalty
shall never exceed three percent (3.0%) of the net smelter returns which shall
be allocated in equal shares to the diluted parties.

     8.7 Initial Operator. Montezuma shall be the initial Operator of the Joint
Venture and shall have control of the activities and operations of the Joint
Venture.

     8.8 Establishment of Management Committee. A Management Committee shall be
established and each party shall have one (1) representative on the Management
Committee. The Management Committee shall meet periodically, and not less than
two (2) times annually. Each party shall entitled to vote on matters before the
Management Committee in the proportion of its participating interest. Matters
submitted to the Management Committee shall be determined by a vote of the
majority of the participating interests.

     8.9 Assignment of Participating Interest in Joint Venture. Each party to
the Joint Venture agreement shall have the right to assign its interest in the
Joint Venture only in accordance with the terms of the Operating Agreement.

     8.10 Operating Agreement. On the occurrence of any condition which
obligates the parties to execute and deliver the Operating Agreement, C3 and
Montezuma will execute and deliver to each other a definitive Operating
Agreement based on the Rocky Mountain Mineral Law Foundation Exploration,
Development and Mining LLC Model Form 5A LLC in the form of the South Sleeper
Operating Agreement marked as Exhibit B attached to this Agreement, which shall
incorporate the terms and conditions of this Section.

9. Title. On Montezuma’s request, C3 will make available to Montezuma such
abstracts of title and other title records pertaining to the Property which C3
may have. Montezuma may investigate and cure as it elects any defects in the
title to the patented lands and the unpatented mining claims or the location,
recordation or filing of the unpatented mining claims which comprise the
Property, and C3 agrees to cooperate fully with the curing of the deficiencies
at Montezuma’s expense. Montezuma’s title curative expenses shall be
Expenditures.

     C3 additionally agrees that Montezuma, at its discretion, may relocate or
amend mining claims part of the Property and refile or re-record any documents
or instruments for any mining claim part of the Property. If required for the
relocation of any mining claim part of the Property, C3 agrees to execute
notices of abandonment of such mining claims as Montezuma reasonably requests.
This Agreement and the Operating Agreement shall apply to and include

9

--------------------------------------------------------------------------------

any and all amendments or relocations of the unpatented mining claims part of
the Property.

     The parties desire to insure that any and all interests of the parties in
the lands subject to the unpatented mining claims which comprise all or part of
the Property, including any rights or interests acquired in such lands under the
mining laws, as amended, repealed or superseded, shall be part of the Property
and shall be subject to this Agreement. If pursuant to any amendment of the
mining laws, C3 is granted the right to convert its interest in the unpatented
mining claims which comprise the Property to a lease, license, permit or other
right or interest, all such rights or interests shall be deemed to be part of
the Property subject to this Agreement. In such case, the parties shall execute
and deliver an addendum to this Agreement, in recordable form, which provides
that all such converted rights or interests are part of the Property and are
subject to this Agreement.

     If the United States or any third party attacks the validity of the mining
claims which are part of the Property, Montezuma shall have no obligation to
defend their validity unless the attack is based on Montezuma’s failure to
maintain the validity of such mining claims. If Montezuma elects not to defend
the validity of any of the unpatented mining claims which are part of the
Property, it shall notify C3 and C3, at its election, may defend any such attack
on the mining claims. If C3 successfully defends against such an attack on the
validity of the mining claims, C3’s expenditures shall be considered Exploration
and Development Work Expenditures and Montezuma shall be obligated to reimburse
C3 for the amount of the same. Montezuma shall not be required to defend any
attack based upon any

10. Maintenance of Property. Montezuma will provide C3 evidence of: (a) its
payment of taxes or mining claim maintenance fees as required by this Section;
(b) its payment of taxes as required by Section 12. Montezuma shall perform the
assessment work or pay Federal annual maintenance or rental fees required to be
paid for the unpatented mining claims part of the Property for the assessment
year ending September 1, 2010, and for every succeeding assessment year during
which Montezuma continues this Agreement not less than ninety (90) days before
the applicable statutory or regulatory deadline for maintenance of the
unpatented mining claims for the succeeding assessment year or that provided in
the CARACOL Lease. Montezuma shall perform and shall provide to C3 proof of
performance of the foregoing maintenance obligations not less than fifteen (15)
days before the statutory or regulatory deadline and shall perform and shall
provide to C3 proof of recording of notice of intent to hold the unpatented
mining claims which comprise the Property not less than thirty (30) days before
the statutory or regulatory deadline under Nevada law.

     Montezuma shall be relieved from performance of annual assessment work or
other work or payment obligations under this Section for any period in which the
assessment or other work or payment requirement is suspended, and Montezuma
shall have the benefit of subsequent laws enacted which relate to assessment
work, including any laws which extend the time within which to perform
assessment or other work to make payments. For each year in which Montezuma
performs assessment or other work or makes payments, it shall record and file,
as required by law, an affidavit of such assessment work or payment or other
required recordings or filings.

     Upon Montezuma’s failure to provide timely proof of performance of its
obligations under this Section, C3 may make any such payment on behalf of
Montezuma and for the account

10

--------------------------------------------------------------------------------

of Montezuma, although C3 shall be under no obligation to do so. Montezuma will
reimburse C3 for the cost of any such payment within ten (10) days after
Montezuma’s receipt of notice from C3 that C3 has made such payment.

     The foregoing responsibilities shall be performed by the party which
assumes the obligations of manager under this Agreement or as Operator under the
Operating Agreement.

11. Communications with C3 and Inspection. C3 and its agents, employees and
representatives at any reasonable time and on advance notice to Montezuma may
enter the Property for inspection, but any such entry shall be at C3 's own risk
and C3 shall defend, indemnify and hold Montezuma harmless against and from any
damage, loss or liability by reason of injury to C3 or its agents,
representatives or employees while on the Property, except damage, loss or
injury arising from the negligence or willful misconduct of Montezuma or its
employees or agents. Montezuma and C3 shall meet at regular intervals as
requested by C3 (not less frequently than annually) in order for Montezuma to
report to C3 on the status and progress of the Exploration and Development Work
and Montezuma's plans for future operations on the Property. Montezuma shall
quarterly provide C3 with a summary report of Montezuma’s exploration plans and
progress reports concerning Exploration and Development Work, and reports
developed by Montezuma or its agents and consultants concerning the Property,
provided, however, that Montezuma shall have no obligation to deliver to C3
Montezuma’s confidential or proprietary business, financial or investment plans
or reports not directly relating to the Exploration and Development Work.
Montezuma shall promptly communicate to C3 any extraordinary results obtained
from operations upon receipt and verification of the results and shall prepare
and deliver to C3 reports on operations that have been conducted, but that have
not previously been reported upon promptly after being requested to do so by C3.

12. Payment of Taxes. Montezuma shall pay all taxes assessed against any
personal property which it may place on the Property. Montezuma may take such
action as it deems proper to obtain a reduction or refund of taxes paid or
payable by it. Except as otherwise provided in this Agreement, C3 shall pay all
other taxes assessed against the Property, including all taxes assessed or
payable at the time of the execution of this Agreement.

13. Insurance, Indemnification and Prevention of Liens. During the term of this
Agreement, Montezuma shall obtain and maintain an all-risk casualty and
liability insurance policy with coverage of not less than One Million Dollars
($1,000,000). Montezuma shall keep the Property free of all liens and
encumbrances arising from its operations and will defend, indemnify and save
harmless C3 against and from any damage, loss or liability by reason of injury
to person or damage to property as the result of its operations during the term
of this Agreement, except as provided in Section 11 above. Montezuma’s
obligations to obtain and maintain insurance under this Section shall be assumed
by the Joint Venture. Montezuma’s indemnification obligations under this Section
shall survive termination of this Agreement and Montezuma’s exercise of its
option to enter the Operating Agreement. Montezuma may contest the validity of
any lien on the Property, and the existence of any such lien shall not be deemed
a default under this Agreement if contested by Montezuma, unless the lien is
finally adjudicated to be valid and not discharged by Montezuma.

11

--------------------------------------------------------------------------------

     C3 will defend, indemnify and save harmless Montezuma against and from all
damage, loss or liability by reason of injury to person or damage to property as
a result of C3’s activities on or ownership and possession of the Property
before the Effective Date. C3’s obligations under this Section shall survive
termination of this Agreement. Montezuma will defend, indemnify and save
harmless C3 against and from all damage, loss, liability by reason of injury to
person or damage to property as a result of Montezuma’s activities on or
ownership and possession of the Property after the Effective Date and until the
formation of the Joint Venture or termination of this Agreement. Montezuma’s
obligations under this Section shall survive termination of this Agreement.

     On Montezuma’s exercise of its option to enter the Operating Agreement in
accordance with Section 8, C3’s and Montezuma’s obligations under this Section
shall become obligations of the Joint Venture. C3 and Montezuma will not cause
or allow any liens, encumbrances or adverse claims to accrue against the
Property, except such as may have been expressly subordinated to this Agreement;
and if any lien or encumbrance accrues against the Property by act or neglect of
C3 or Montezuma, then the other, at its option, may pay and discharge the same,
and if it elects so to do, the amounts paid by it shall be deemed to be
Exploration and Development Work Expenditures. Either party may contest the
validity of any lien on the Property, and the existence of any such lien shall
not be deemed a default under this Agreement unless finally adjudicated to be
valid and not discharged by it.

     Nothing in this Section shall preclude C3 or Montezuma from granting a lien
or security interest in its respective interest in the Property or in the Joint
Venture for the purpose of financing such party’s capital contributions or
operations on the Property.

14. Termination by Montezuma and Surrender of Property. Montezuma may terminate
this Agreement at any time. Termination of this Agreement shall be effective on
Montezuma’s delivery of notice to C3, unless Montezuma’s termination notice
recites a later date. If Montezuma terminates this Agreement, except by its
election to enter the Joint Venture as provided in Section 8, Montezuma shall
perform the following obligations:

     14.1 Montezuma shall make all payments and take all other actions necessary
to ensure that at the date of such termination and without any action by C3 the
Property shall be in good standing on the date of termination for a period of
not less than six (6) months and, if the statutory or regulatory deadline for
filing of notices and making of payments for the maintenance of the unpatented
mining claims for the succeeding assessment year falls within such six (6) month
period, Montezuma shall make the full payment for the succeeding year and C3
shall forthwith reimburse Montezuma for C3’s pro rata share of the balance of
such succeeding year (being, for greater certainty, the period from the expire
of such six (6) month period and expiring on the next anniversary date for such
mining claims).

     14.2 Montezuma shall deliver to C3 copies of any and all title, geological,
metallurgical, exploration, assay and engineering reports and data pertaining to
the Property or related to operations (in paper or digital form), and splits of
mineral samples and drill cores, which have not been previously delivered to C3.
Montezuma shall have no obligation to deliver to C3 any

12

--------------------------------------------------------------------------------

database or software which Montezuma holds, owns or possesses in accordance with
a license or other agreement which prohibits or restricts Montezuma’s authority
to deliver copies of the same to any third party.

     14.3 Montezuma shall, at Montezuma's sole expense, perform or secure the
performance of all reclamation and remediation arising from Montezuma’s
operations on the Property during the term of this Agreement as required by all
applicable laws and regulations.

     14.4 On Montezuma’s receipt of C3’s request, Montezuma shall remove all of
its materials, supplies and equipment from the Property; provided, however, that
C3 may retain or, at Montezuma’s cost, dispose of any such materials, supplies
or equipment not removed from the Property within one hundred and eighty (180)
days of Montezuma’s receipt of C3’s request.

14.5 Montezuma shall perform all obligations of Montezuma which expressly
survive the termination of this Agreement.

15. Termination by C3. If Montezuma defaults in any of its obligations, C3 may
give Montezuma written notice and specify the default or defaults. If within
sixty (60) days Montezuma has not cured such default or, with respect to
defaults not capable of being cured in sixty (60) days, begun and diligently
pursued efforts to cure such default, C3 may terminate this Agreement by written
notice to Montezuma. If Montezuma disputes that any default has occurred, the
matter shall be determined by arbitration by a single arbitrator in accordance
with the arbitration rules of the state of Nevada, and if the arbitrator finds
Montezuma is in default, Montezuma shall have a reasonable time (which in any
case shall not be less than sixty (60) days from receipt of notice of the
decision) to cure such default, and if so cured, C3 shall have no right to
terminate this Agreement by reason of such default.

16. Force Majeure. Notwithstanding any other provision of this Agreement, the
term of this Agreement shall be extended by the duration of any event of force
majeure, and the obligations of Montezuma under this Agreement, except
Montezuma’s obligation to pay the costs of maintaining the condition of and
title to the Property, shall be suspended and Montezuma shall not be deemed in
default or liable for damages or other remedies while Montezuma is prevented
from compliance with its obligations by force majeure. For purposes of this
Agreement, force majeure shall include, but not be limited to, acts of God, the
elements, riots, acts or failure to act on the part of federal or state agencies
or courts, inability to obtain necessary permits, inability to secure equipment
or qualified crews to operate equipment, materials or to obtain access to the
Property, strikes, lockouts, damage to, destruction or unavoidable shutdown of
necessary facilities, or any other matters (whether or not similar to those
above mentioned) beyond Montezuma's reasonable control; provided, however, that
force majeure shall not include financial inability to perform, and provided
further that settlement of strikes or lockouts shall be entirely within the
discretion of Montezuma. Montezuma shall promptly notify C3 of the occurrence of
any force majeure event.

17. Effect of Termination. Except as otherwise provided in this Agreement, in
case of termination of this Agreement under its terms or for any cause other
than as a consequence of Montezuma and C3’s execution of the Operating
Agreement, Montezuma shall have no further

13

--------------------------------------------------------------------------------

liability or obligation, except for those which have accrued at the date of
termination, those specified in Section 13 concerning indemnification and those
in Section 14.

18. Change in Ownership of Property. Changes in the ownership of the Property
occurring after execution of this Agreement shall not be binding upon Montezuma
until it receives written notice of such change, together with a copy of the
recorded document which reflects such change. No change or division in the
ownership of the Property shall operate to enlarge the obligations or diminish
the rights of Montezuma under this Agreement.

19. Notice. Any notices required or authorized to be given by this Agreement
shall be in written form. Any notices required or authorized to be given by this
Agreement may be sent by registered or certified delivery, postage prepaid and
return receipt requested, addressed to the proper party at the following address
or such address as the party shall have designated to the other parties in
accordance with this Section. Any notice required or authorized to be delivered
by this Agreement shall be deemed to have been sufficiently delivered or served
in written form if: (a) mailed in accordance with this Section; (b) personally
delivered to the proper party; or (c) delivered by facsimile or other electronic
transmission and actually received by such party. Delivery of notice shall be
effective on the sixth business day after the party deposits the notice for
mailing or delivers the notice by the other means authorized in this Section, as
applicable.

If to C3:    C3 Resources Inc.      P.O. Box 1450      275 Third Street     
Elko, NV 89803-1450    If to Montezuma:    Montezuma Mines Inc.      559 West
Silver Street, Suite 301      Elko, NV 89801 


20. Memorandum of Agreement. Concurrently on execution of this Agreement, C3 and
Montezuma will execute a memorandum of agreement, in a form reasonably
acceptable to both parties, covering the Property for purposes of recording.

21. Assignment. Subject to the provisions of this Section, either C3 or
Montezuma may assign its rights under this Agreement to an affiliate or
subsidiary controlled or owned by C3 or Montezuma (or their parent
corporations), as applicable, or the parent corporation of C3 or Montezuma, as
applicable, in whole or in part, provided such affiliate, subsidiary or parent
delivers to the non-assigning party its agreement to be bound by this Agreement
and should it cease to be an affiliate, subsidiary or parent it shall re-assign
such interest to the assigning party, and this Agreement shall be binding upon
and enure to the benefit of the parties, and their successors and assigns.

     If a party intends to transfer to a third party all or any part of its
interest in the Property or in or under this Agreement, the transferring party
shall notify the other party. A party may transfer all or any part of its
interest in the Property or under this Agreement only as a distinct stand-alone
transaction, and may not include its interest in the Property or in under this

14

--------------------------------------------------------------------------------

Agreement in a proposed transfer which includes other contractual or property
interests.

     The notice shall state all pertinent terms and conditions of the intended
transfer, and shall be accompanied by a copy of the agreement, contract, offer
or other instrument governing the terms of the transfer. If the consideration
for the intended transfer is, in whole or in part, other than monetary, the
notice shall describe such consideration and its monetary equivalent (based upon
the fair market value of the non-monetary consideration and stated in terms of
cash or currency). The non-transferring party shall have thirty (30) days from
the date it receives such notice to notify the transferring party that the
non-transferring party elects to acquire the offered interest at the same price
(or its monetary equivalent in cash or currency) and on the same terms and
conditions as described in the transferring party’s notice. If the
non-transferring party fails to elect within the period provided for in this
Section, the transferring party shall have the time prescribed in the notice to
consummate the transfer to a third party at a price upon terms no less favorable
than those described in the notice.

     If the transferring party fails to consummate the transfer to a third party
within the period described in the notice, the non-transferring party’s
preferential right to acquire such offered interest shall be deemed to be
revived.

     Any subsequent proposal by the transferring party to transfer its interest
in the Property or in or under this Agreement shall be conducted in accordance
with all of the procedures of this Section. Any attempted assignment by a party
not in compliance with the foregoing requirements will be void and ineffective.

     A change of ‘control’ of, or the creation of a ‘control person’ in, the
publicly traded parent of a party shall not be subject to the right of first
refusal and other provisions in this paragraph. For the purposes hereof,
‘control’ shall mean the ownership, or ability to direct the voting, of more
than 20% of the voting shares of such parent company and ‘control person’ shall
be a person who, either individually or within a group of persons, exercises
‘control’.

22. Currency. In this Agreement, dollar amounts are expressed in lawful currency
of the United States of America.

23.      Relationship of the Parties.     23.1 Nothing contained in this
Agreement shall be deemed to constitute either party the  

partner of the other, nor, except as otherwise expressly provided, to constitute
either party the agent or legal representative of the other, nor to create any
fiduciary relationship between them. It is not the intention of the parties to
create, nor shall this Agreement be construed to create, any mining, commercial
or other partnership. Neither party shall have any authority to act for or to
assume any obligation or responsibility on behalf of the other party, except as
otherwise expressly provided. It is the express purpose and intention of the
parties that their ownership of the Property and the rights acquired shall be as
tenants in common.

     23.2 Without changing the effect of this Section, for U.S. tax purposes,
the parties’ relationship under this Agreement and the Operating Agreement shall
constitute a tax partnership

15

--------------------------------------------------------------------------------

within the meaning of Section 761(a) of the United States Internal Revenue Code
of 1986, as amended. The parties will execute and deliver such forms and
instruments as are required under applicable law to effect Montezuma’s election.
Montezuma shall be the Tax Matters Partner. Tax elections and allocations shall
be made as provided in Exhibit C of the Operating Agreement.

     23.3 The parties agree that, to the extent permissible under applicable
law, their relationship shall be treated for state income tax purposes in the
same manner as it is for federal income tax purposes.

     23.4 The Tax Matters Partner shall prepare and shall file any tax returns
or other tax forms required.

     23.5 Unless agreed to by all parties (or unless the transferring party
indemnifies the other party from any and all increased liabilities), no party
shall make a transfer which causes the termination of the tax partnership for
federal income tax purposes formed pursuant to this Agreement.

24. Confidentiality. Subject to the provisions of this Section, the existence
and terms of this Agreement and all information obtained in connection with the
performance of this Agreement shall be the exclusive property of the parties and
shall not be disclosed by a party to any third party or to the public without
the prior written consent of the other party. If a party is required under
applicable laws or regulations or the rules of any stock exchange or stock
listing association applicable to such party as measured by the standards of
materiality applicable to such party to disclose any information obtained in
connection with the performance of this Agreement, such party shall be entitled
to make any required disclosure and shall notify the other party of the
disclosure.

25. Governing Law. This Agreement, and the performance of the parties, shall be
governed by the laws of the State of Nevada. The parties submit to jurisdiction
and venue of any action concerning construction of this Agreement or enforcement
of any of the rights and obligations of the parties under this Agreement in the
Second Judicial District Court, Washoe County, Reno, Nevada.

26. Mediation and Arbitration. If a dispute arises from this Agreement or the
performance or breach of this Agreement, the parties shall use the procedures
prescribed in this Section. A meeting shall be held promptly between the
parties, attended by individuals with decision-making authority regarding the
dispute, to attempt in good faith to negotiate a resolution of the dispute. If
the parties do not meet within ten (10) days following a party’s delivery of
notice of the dispute or if following the parties’ timely meeting the dispute is
not resolved, the parties agree to submit the dispute to mediation in accordance
with the Commercial Mediation Rules of the American Arbitration Association, the
parties will jointly appoint a mutually acceptable mediator and, if the parties
are unable to agree upon an appointment within ten (10) days from the conclusion
of the negotiations, to seek the assistance of the American Arbitration
Association for the appointment of a mediator. The parties agree to confer with
the mediator within twenty (20) days following the mediator’s appointment.

If the parties are not successful in resolving the dispute through mediation,
the dispute

16

--------------------------------------------------------------------------------

shall be settled by arbitration in accordance with this Section. Either party
may initiate the arbitration procedure by delivering a demand for arbitration to
the other party. The arbitration shall be conducted in accordance with Chapter
38 of the Nevada Revised Statutes and, as applicable, the Commercial Arbitration
Rules of the American Arbitration Association. If any arbitration, legal action
or other proceeding is brought for the enforcement of this Agreement, or because
of an alleged dispute, breach, default, or misrepresentation in connection with
any of the provisions of this Agreement, the successful or substantially
prevailing Member shall be entitled to recover reasonable attorneys’ fees and
other costs incurred in that action, arbitration or proceeding (excluding any
attorneys’ fees or costs incurred in mediation), in addition to any other relief
to which it or they may be entitled. The mediation and arbitration under this
Section shall be carried out in Reno, Nevada.

                   Executed effective the Effective Date.        C3 Resources,
Inc.    Montezuma Mines Inc.    By    By  Name    Name  Title    Title 


17

--------------------------------------------------------------------------------

            North Sleeper Project              Exhibit A             
Description of Property              Unpatented Mining Claims             
Humboldt County, Nevada              NMC    Humboldt Doc Number  S310    1   
950214    2007-4254  S310    2    950215    2007-4255  S310    3    950216   
2007-4256  S310    4    950217    2007-4257  S310    5    950218    2007-4258 
S310    6    950219    2007-4259  S310    7    950220    2007-4260  S310    8   
950221    2007-4261  S310    9    950222    2007-4262  S310    10    950223   
2007-4263  S310    11    950224    2007-4264  S310    12    950225    2007-4265 
S310    13    950226    2007-4266  S310    14    950227    2007-4267  S310   
15    950228    2007-4268  S310    16    950229    2007-4269  S310    17   
950230    2007-4270  S310    18    950231    2007-4271  S310    19    950232   
2007-4272  S310    20    950233    2007-4273  S310    21    950234    2007-4274 
S310    22    950235    2007-4275  S310    23    950236    2007-4276  S310   
24    950237    2007-4277  S310    25    950238    2007-4278  S310    26   
950239    2007-4279  S310    27    950240    2007-4280  S310    28    950241   
2007-4281  S310    29    950242    2007-4282  S310    30    950243    2007-4283 
S310    31    950244    2007-4284  S310    32    950245    2007-4285  S310   
33    950246    2007-4286  S310    34    950247    2007-4287  S310    35   
950248    2007-4288  S310    36    950249    2007-4289  S310    37    950250   
2007-4290  S310    38    950251    2007-4291  S310    39    950252    2007-4292 
S310    40    950253    2007-4293  S310    41    950254    2007-4294 


18

--------------------------------------------------------------------------------

S310    42    950255    2007-4295      S310    43    950256    2007-4296     
S310    44    950257    2007-4297      S310    45    950258    2007-4298     
S310    46    950259    2007-4299      S310    47    950260    2007-4300     
S310    48    950261    2007-4301      S310    49    950262    2007-4302     
S310    50    950263    2007-4303      S310    51    995073    2008-6964     
S310    52    995074    2008-6965    Notice change in sequence 


19

--------------------------------------------------------------------------------